418 F.Supp. 1073 (1976)
Vernon P. LEIPZIG, Jr. and Verlyn Randall, Plaintiffs,
v.
Ruth PALLAMOLLA et al., Defendants.
Civ. A. No. 74-C-623.
United States District Court, E. D. Wisconsin.
August 31, 1976.
Terry W. Rose, Kenosha, Wis., for plaintiffs.
Joseph Salituro, Corp. Counsel, Kenosha, Wis., for defendant.
Ward L. Johnson, Asst. Atty. Gen., Madison, Wis., for Atty. Gen. of the State of Wis. and of counsel, for defendant.
Before TONE, Circuit Judge, and REYNOLDS and WARREN, District Judges.

ORDER
This is an action brought under 42 U.S.C. § 1983 challenging the constitutionality of a Wisconsin statute, § 245.10 (1973), which requires certain Wisconsin residents to obtain court permission before they can marry. In a companion case decided this day, Redhail v. Zablocki, 418 F.Supp. 1061 (E.D. Wis.), we held § 245.10(1), (4), and (5) unconstitutional under the equal protection clause of the Fourteenth Amendment. There we defined the plaintiff class as follows:
"All Wisconsin residents who have minor issue not in their custody and who are under an obligation to support such minor *1074 issue by any court order or judgment and to whom the county clerk has refused to issue a marriage license without a court order, pursuant to § 245.10(1), Wis.Stats. (1971)."
Because plaintiffs in this action fit the above description and are entitled to relief as members of the plaintiff's class in Redhail, this individual action is hereby dismissed as moot.